Exhibit 10.1
 

  November 3, 2009 Gordon A. Ulsh   President and   Chief Executive Officer    
  Exide Technologies   Corporate Headquarters   13000 Deerfield Parkway, Bldg.
200   Alpharetta, GA 30004  Board of Directors of Exide Technologies
678-556-9000 tel  13000 Deerfield Parkway 678-566-9171 fax  Building 200
www.exide.com  Alpharetta, Georgia 30004


 
Gentlemen:


As you know, under the terms of my Amended and Restated Employment Agreement
(“Employment Agreement”), dated January 31, 2008, I am employed as the Company’s
Chief Executive Officer and President.  In connection with the Company’s
succession planning activities, I believe it is appropriate that Edward J.
O’Leary, currently Executive Vice President and Chief Operating Officer, assume
the role and responsibilities of President of Exide Technologies, effective
November 3, 2009. I propose the following amendments to my Employment Agreement:


·  
Section 1 shall be amended as follows:  “Employment.  Effective November 3,
2009, the Company shall employ Executive as Chief Executive Officer (the “CEO”)
of the Company, and Executive hereby accepts such employment, on the terms and
conditions herein set forth.”

·  
Section 3 shall be amended as follows: “Position and Duties.  Effective November
3, 2009, and during the remainder of the Employment Period, Executive shall
serve as CEO and shall report to the Board of Directors of the Company (the
“Board”).  Executive shall have those powers and duties normally associated with
the position of CEO of entities comparable to the Company and such other powers
and duties as may be prescribed by the Board; provided that, such other powers
and duties are consistent with Executive’s position as CEO and do not violate
any applicable laws or regulations.  Executive shall devote all of his working
time, attention and energies to the performance of his duties for the Company;
provided, however, that Executive may, if he so desires, serve as a Director of
two additional companies, but only to the extent that such service does not
materially interfere with his duties hereunder.  During the Employment Period
the Board shall nominate Executive for election to the Board by the Company’s
shareholders.  The failure of Executive to be elected as a member of the Board
shall be a breach of this Agreement and shall give Executive Good Reason (as
defined below) to terminate his employment hereunder. Nomination to serve as a
Director subsequent to the conclusion of the Employment Period shall be at the
discretion of the Board or any Committee thereof.

·  
The appointment of Edward J. O’Leary as President shall not constitute Good
Cause, as such term is defined under Section 6(d)(ii)..



Defined terms are used as defined in the Employment Agreement unless otherwise
defined in this letter.  If this amendment to the Employment Agreement is
acceptable to the Board of Directors, please sign and date below.






/s/ Gordon A. Ulsh
Gordon A. Ulsh


/s/ John P. Reilly
John P. Reilly
Chairman


 
Date: _________, 2009